Citation Nr: 0430168	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  04-08 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The appellant's husband was with the Special Philippine 
Scouts from June 17, 1946 to February 17, 1947.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

In October 2004, a Deputy Vice Chairman of the Board granted 
the appellant's representative's motion to advance the case 
on the docket pursuant to 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran died in February 1999; the death certificate 
showed the cause of death of the then 78 year old veteran as 
myocardial infarction; another physician has opined that he 
may have had a ruptured abdominal aneurysm..

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  There is no probative evidence that establishes a nexus 
between the veteran's cause of death and service.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2003); 38 C.F.R. §§ 3.301, 3.312 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

During the course of the current appeal, revisions have taken 
place with regard to requirements under the law as to 
development of evidence, and such matters as reciprocal 
obligations to inform, assist, etc., in that regard.  With 
regard to the issue now on appeal, the RO had endeavored to 
ensure that the appellant received the benefit of all due 
process.  The appellant has provided information concerning 
physicians who cared for the veteran in his lifetime, and the 
RO obtained those available records and they are in the file.  
The appellant has indicated that she understands what is 
required, and that no further evidence is available.  
Accordingly, the Board finds that now adequate development 
has taken place as there is not shown to be any further 
development that would in any way alter the status upon which 
the adjudication takes place.  The Board finds that adequate 
assistance has been provided; that regulations have been 
fulfilled; and that final resolution of the issue at this 
time is entirely appropriate and in no way violates the due 
process of the appellant.  

Factual background

The appellant's husband was with the Special Philippine 
Scouts from June 17, 1946 to February 17, 1947.  Attempts 
have been made by the RO to secure records from NPRC, but his 
service clinical records are unavailable.  

A copy of a letter is of record signed by the veteran 
referencing an inquiry as to certain benefits for retirees of 
the U.S. Naval Base at Subic Bay.  The statement refers to 
his having been an employee there from April to October 1969, 
and from 1971 to 1982.  He reportedly had undergone some 
manner of treatment and hospitalization for an accident in 
March 1982 with release from confinement in April 1982; this 
is not otherwise identified.

Copies of some invoices and other documents are in the file 
relating treatment of undetermined problems in 1980, 1982, 
1984 and 1992 

A statement is of record from TC, M.D. to another physician, 
DG, M.D., in California, dated in June 1992, to the effect 
that the veteran, then 69 years old, had been seen for 
evaluation of his eyes and vision as a possible cause of his 
dizziness or feeling of disequilibrium, off and on.  His 
history was said to be significant for hypertension and 
cataract surgery 3 years before (in the Philippines).

A statement along with clinical and operative records dated 
in August and October 1992 from DG, M.D., are of record, 
relating to laser capsulotomies of the right and left eyes 
for aphakia after cataracts.  The veteran had also undergone 
cataract surgery on both eyes several years before.

A statement is of record from GMT, M.D., concerning care of 
the veteran since April 1996 when he had a stroke involving 
probably the cerebellum.  He had been found to be 
hypertensive and had minimal pulmonary tuberculosis.  

GMT has provided additional documentation dated in March 
2002, attaching note cards from his files relating to care of 
the veteran in 1996.  He had a number of orthopedic 
complaints and his blood pressure readings were elevated.

Dr. T provided a further statement in May 2003 to the effect 
that he had given the anti-tuberculosis drugs which were 
later discontinued.  He reported that the veteran had had 
regular follow-ups until February 1999 when he expired 
"probably due to a ruptured abdominal aneurysm".

His death certificate reported that he died in February 1999 
due to myocardial infarction.  

Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2003).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection can also be granted for certain chronic 
diseases, including hypertensive heart disease, if manifest 
to a degree of 10 percent or more within one year of 
separation from active service.  38 U.S.C.A. §§ 1112(a)(1), 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  

Service connection will be determined by exercise of sound 
judgment, without recourse to speculation and after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran to include autopsy 
reports.  See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 
3.303(a), 3.312 (2003).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

An appellant may provide lay evidence, including her own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2003); see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").  

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

As noted above, in an effort to obtain as definitive an idea 
as possible as to the problems which precipitated the 
veteran's death and the circumstances concerning all of his 
health problems in life, the RO sought and acquired clinical 
treatment reports from a variety of sources as specifically 
cited (and for which release of information was provided) by 
the appellant, all cited above.

The clinical records now of record reflect that the veteran 
had been seen in the period starting some number of years 
after service for a variety of disabilities.  Nearer the end 
of his life, he developed minimal tuberculosis, hypertension 
and had a stroke.  His death in 1999 was due to a myocardial 
infarction, according to his death certificate, although one 
treating physician opined he may have had an abdominal 
aneurysm that burst.

In any event, there is no objective clinical documentation to 
support the appellant's assertion that any of the 
disabilities which were present at the time of the veteran's 
death and/or contributed to his death, were incurred in 
service, nor that they were present for decades after 
service, nor that they were in any way related to service.  

None of the several treating physicians in his lifetime 
associated any of these problems with his period of service 
which concluded in 1947, and there is nothing of record other 
than the appellant's own statements to contradict those 
reports.  Although the appellant has asserted that the 
veteran incurred a disease in service that contributed to his 
death, she does not have the requisite knowledge of medical 
principles that would permit her to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, op. cit.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.





ORDER

Entitlement to dependency and indemnity compensation (DIC) 
benefits is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



